Title: From John Adams to Joseph Delaplaine, 17 December 1815
From: Adams, John
To: Delaplaine, Joseph



Sir
Quincy December 17. 1815

I have recd, with pleasure your obliging Letter of the Sixth. Accept, Sir my cordial Thanks for the Portraits of my Friends Rush and Jay. The latter appears with proper Dignity in his Robes of Chief Justice and the Likeness of the Countenance is correct.
What Shall I Say of the former? Dr Rush the last time I Saw him in March 1801, was as upright as a Reed and his Countenance no less animated than Intelligent. But his Portrait now exhibits not only the decrepitude of Old Age worn out by long labours in the cause of humanity: but a Costume of democratical plainness which my excellent Friend Sometimes too much Affected. He thought it Simplicity: I called it meanness.
I received from The Revd. Dr Morse Some Weeks ago a request to Sit to his Son. You ask the same thing. I should be glad to oblige both. But it seems not worth while, to take a bald head, on which fourscore Winters have Snowed.
It would be very inconvenient for me to Sit, any where but in my own house. Here I could make myself, and the Artist comfortable from Morning to Night. But it would be too much to ask him to come to me, and it would be distressing for me in the dead of Winter to go to Boston, where I have not been these twelve months. In the Spring I might have no great Objection. But who knows what may happen before Spring?
I thank you, Sir, for your Prospectus: but I cannot Subscribe.
I am Sir, your obliged and obedient Servant
John Adams.